Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, subject to the approval of the Court, that in the absence of any foreign, export or United States value, the value of the imported merchandise which consists of fishing lures exported from Sweden and embraced in the invoice and covered by the entry the subject of the Appeal to Reappraisement noted above is the cost of production and that such cost of production, as defined in Section 402 (f) of the Tariff Act of 1930, is the invoice unit price less freight and insurance.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation thereof, such or similar fishing lures were not being freely offered for sale for home consumption in Sweden, or for export to the United States, or for sale in the principal markets of the United States, in accordance with the provisions of Section 402 (c) (d) (e) of the Tariff Act of 1930, as amended.
On the agreed facts, I find cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the values of the involved fishing lures, and that such values are the invoice unit prices, less freight and insurance, as invoiced.
Judgment will issue accordingly.